Citation Nr: 1032205	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  97-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disorder manifested 
by nasal congestion, claimed as sinusitis.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for bursitis, right knee.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for bursitis, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The Veteran had active service from April 1983 to June 1993, from 
January 2003 to April 2004, and from October 2006 to May 2008.  
This appeal initially came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  The Board Remanded the appeal in October 
2001, in November 2003, and in November 2007.

The Board finds that the issues on appeal are more accurately 
described as stated on the title page of this decision.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (it is the 
responsibility of VA to consider alternate current conditions 
within the scope of the claim).

The Veteran first submitted a claim for service connection for a 
bilateral knee disorder in 1996.  The Veteran's claim for service 
connection for a knee disorder was granted by a rating decision 
issued in November 1996.  The Veteran disagreed with the initial 
evaluation assigned for a bilateral knee disorder, and the claim 
for an increased initial award for service-connected disability 
of the knees has since remained continuously in appellate status, 
a period of nearly 15 years.  As noted above, the Veteran has 
served two additional period of active duty during the pendency 
of this appeal.  

The claim for service connection for a disorder manifested by 
nasal congestion, claimed as sinusitis, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Magnetic resonance imaging (MRI) of the right knee conducted 
in 1999 disclosed a tear of the lateral meniscus, and the 
Veteran's symptoms of right knee right knee disability, including 
pain, locking, giving way, antalgic gait, and noncompensable 
limitation of motion, are  encompassed in the criteria for 
evaluating torn meniscus, right knee.

2.  The Veteran's service-connected left knee disability, 
characterized as bursitis but currently diagnosed as 
chondromalacia patella, is manifested by pain, noncompensable 
limitation of motion, absence of objective findings of 
subluxation or instability except for positive McMurray's sign, 
with subjective complaints of giving way or locking, but all 
radiologic and MRI examinations disclose that there is no 
meniscal or ligamentous damage.  


CONCLUSIONS OF LAW

1.  The criteria for an increase in the initial evaluation from 
10 percent to 20 percent for bursitis, right knee, with meniscal 
tear, are met, but no higher rating is warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261, 
5262 (2009).

2.  The criteria for an increased initial evaluation in excess of 
10 percent for left knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261, 
5262 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to increased initial 
evaluations in excess of 10 percent for his right and left knee 
disabilities.  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claim.  The appellant should not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the appellant).  Bursitis is 
evaluated based on limitation of motion of the affected part, as 
degenerative arthritis. 38 C.F.R. § 4.71a, DC 5019.

Duties to a claimant

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Duty to notify

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  Previously, VA was also 
required to advise the Veteran to submit evidence of the effect 
that such worsening or increase had on the claimant's employment 
and daily life, and to provide claimant-tailored notice of any 
applicable criteria for entitlement to a higher disability rating 
that would not be satisfied by demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and daily life (such as a 
specific measurement or test result).  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  However, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Vazquez-Flores, 
in part, striking the claimant-tailored and "daily life" notice 
elements.  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 
2009).

In this case, the Veteran's claims for increased initial 
evaluations for his knee disabilities arise from the initial 
grants of service connection for those disabilities.  Where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, and thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is intended 
to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, no further discussion of the VCAA is 
required in this case.  

Duty to assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, the Veteran was afforded VA 
examinations of his knees on several occasions.  

The Veteran cannot receive disability compensation during periods 
of active duty.  38 U.S.C.A. § 5304; 38 C.F.R. § 3.700.  He has 
already been granted service connection for the knee disabilities 
at issue.  Therefore, service treatment records during the 
Veteran's periods of active military service need not be obtained 
in order to evaluate the severity of knee disabilities during 
those periods when the Veteran was not serving on active duty.  
In this case, post-service treatment records dated prior to 
January 2003, when the Veteran was inducted into his second 
period of service, and post-service treatment records from April 
2004, when the Veteran separated from his second period of 
service, to October 2006, when the Veteran was inducted into the 
third period of service, and records from May 2008, when the 
Veteran separated from the third period of service, to the 
present are relevant to the claims for increased initial 
evaluations.  Those records have been obtained, and the duty to 
assist has been met.  

Upon reviewing the development that has occurred since the 
November 2007 Board Remand, the Board finds there has been 
substantial compliance with its remand instructions.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, has recently noted that "only 
substantial compliance with the terms of the Board's engagement 
letter would be required, not strict compliance."  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (holding that there was no Stegall 
[v. West, 11 Vet. App. 268 (1998)] violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The record indicates that the 
RO obtained additional records for each of the periods relevant 
to the determination of severity of knee disability during those 
periods when the Veteran was not performing active military 
service.  Based on the foregoing, the Board finds that there has 
been substantial compliance with the mandates of the Board's 
Remand with respect to the claims addressed in the decision 
below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(finding that a remand by the Board confers on the appellant the 
right to compliance with the remand orders).  

The Veteran has submitted private clinical records.  He has not 
indicated that there are additional relevant records.  The Board 
acknowledges that there is a letter to the Veteran dated in 
December 2009 which is written in Spanish, which has not been 
translated into English.  The letter clearly reflects that it is 
a communication from the Veteran's treating VA psychiatrist to 
the Veteran.  A December 2009 outpatient clinic psychiatric note 
reflects that the Veteran requested a refill of certain 
medications.  However, those medications could not be provided to 
the Veteran because he had not been seen in the Mental Health 
Clinic since April 2006.  The note states that the Veteran must 
be reevaluated and an appointment for reevaluation will be sent 
to the Veteran.  The untranslated letter from the Veteran's 
psychiatrist to the Veteran follows this notation.  It is clear 
that the untranslated letter to the Veteran is not relevant to 
his claim for an increased evaluation for right or left knee 
disabilities, and the duty to assist the Veteran does not require 
translation of this document.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of either claim 
addressed in the decision below.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Claims for increased evaluations

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  
The percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In this instance, consideration must also be given to a 
longitudinal picture of the Veteran's disability to determine if 
the assignment of separate ratings for separate periods of time 
during the pendency of the appeal, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In determining the present level of a disability for an 
increased evaluation claim where the award of service connection 
for that disability was in effect prior to the increased 
evaluation at issue, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evaluations in excess of 10 percent for knee disabilities

The Veteran's disabilities of the right knee and of the left 
knee, characterized a bursitis, are currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019, which provides that 
a rating should be based on the limitation of motion of the 
affected parts under DC Code 5003, the diagnostic code used to 
evaluate arthritis.  The provisions of 38 C.F.R. § 4.71a, DC 5003 
state that degenerative arthritis established by radiologic 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  Where limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion, to be 
combined, not added, under DC 5003.  DC 5010 provides that 
arthritis due to trauma that is substantiated by X-ray findings 
is to be rated as degenerative arthritis under DC 5003.

Full range of motion of the knee is from 0 degrees to 140 degrees 
in extension and flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under DC 5260, also found at 38 C.F.R. § 4.71a, a noncompensable 
rating is assigned when flexion of the knee is limited to 
60 degrees; a 10 percent rating is assigned when flexion is 
limited to 45 degrees.  Under 38 C.F.R. § 4.71a, DC 5261, a 
noncompensable rating is assigned when extension of the knee is 
limited to 5 degrees; when extension is limited to 10 degrees, a 
10 percent rating may be assigned.

Where a Veteran has degenerative joint disease which is evaluated 
under Diagnostic Code 5003, a separate, compensable evaluation 
may be assigned under Diagnostic Code 5257 if the Veteran also 
has knee instability or subluxation.  See VAOPGCPREC 9-98; 
VAOPGCPREC 23-97 (compensating claimant for separate functional 
impairments under Diagnostic Codes 5257 and 5003 does not 
constitute pyramiding).  

DC 5257 provides ratings for impairment of the knee that includes 
recurrent subluxation or lateral instability.  Slight recurrent 
subluxation or lateral instability of the knee is rated 10 
percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and severe 
recurrent subluxation or lateral instability of the knee is rated 
30 percent disabling.  38 C.F.R. § 4.71a.

DC 5258 provides a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and effusion 
into the joint.  38 C.F.R. § 4.71a.

In cases of functional impairment, evaluations are to be based 
upon lack of usefulness.  Adequate consideration of functional 
impairment, including impairment from painful motion, weakness, 
fatigability, and incoordination, is required.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
medical nature of the particular disability to be rated under a 
given diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that does 
not involve limitation of motion and another diagnostic code 
based on limitation of motion may be applicable, the latter 
diagnostic code must be considered in light of Sections 4.40, 
4.45, and 4.59.  See VAOPGCPREC 09-98.

The Veteran contends that he experiences pain in both knees, 
right worse than left, and that he experiences giving way or 
locking of each knee one to three times per month.  

Analysis

As noted above, the laws governing Veterans' benefits do not 
authorize compensation for disability during a period of receipt 
of pay for active service.  38 U.S.C.A. § 5304; 38 C.F.R. 
§ 3.700.  So, for purposes of the initial evaluation assigned for 
the service-connected knee disabilities, the evidence of the 
severity of knee disabilities during periods while the Veteran 
served on active duty is not necessary for adjudication of these 
claims for increased evaluations.  

A.  Right knee

Following the Veteran's 1996 claim for service connection for a 
right knee disorder, radiologic evaluations of the right knee 
failed to disclose any abnormality.  However, the Veteran used a 
brace on his right knee as early as February 1997, and complained 
of giving way of the right knee as early as 1997.  See VA 
clinical notes dated February 2, 1997 and May 10, 1997.  

A 2001 VA examination discloses that MRI of the right knee 
conducted on September 2, 1999 disclosed a tear of the lateral 
meniscus, right knee.  The report of a private MRI conducted in 
June 2005 again disclosed a subtle tear of the lateral meniscus.  

MRI conducted in October 2008 was interpreted as disclosing 
mixoid degeneration of the medical meniscus and infilatrative 
changes at Hoffa's fat pad, but no meniscal tear in the right 
knee was noted.  The examiner who conducted the January 2010 VA 
examination assigned a diagnosis of medical meniscus 
degeneration, right knee.  There is no indication that the 
Veteran's right knee disability has increased in severity since 
the January 2010 VA examination.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that evaluation of right knee disability under DC 5258, 
which provides a maximum 20 percent evaluation for disability due 
to a torn meniscus, is warranted.  DC 5258.  Moreover, since the 
meniscal tear was found on the first MRI examination afforded to 
the Veteran following his claim for service connection for a 
right knee disability, doubt as to whether that meniscus tear was 
present when the Veteran first submitted his claim for service 
connection must be resolved in the Veteran's favor.  

The Veteran does not manifest a compensable limitation of 
extension or flexion, since the Veteran's extension at the time 
of January 2010 VA examination was to 0 degrees and his flexion 
was to 110 degrees.  Consideration of pain on motion is 
encompassed within the 20 percent evaluation under DC 5258, since 
the criteria for evaluation under that DC are not based on 
limitation of motion.  See VAOPGCPREC 09-98.

The Board must consider whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Board finds that the schedular rating criteria 
reasonably describe the Veteran's right knee disability level and 
symptomatology, manifested by objective noncompensable limitation 
of motion, pain, fatigability, and moderate, but not severe, 
weakness, and occasional, but infrequent locking or giving way.  
The Board finds it particularly persuasive that the Veteran has 
been able to complete two additional periods of active service, 
despite his right knee disability, and has apparently returned to 
his full-time civilian employment as a policemen.  The Veteran 
specifically stated that he had lost two weeks of time from work 
in the past 12-month period; he did not indicate how much of the 
time lost from work was attributable to right knee disability.  
Even if the entirety of the loss of two weeks from work was due 
to left knee disability, the record establishes that the criteria 
for referral for extraschedular consideration on the basis of 
left knee disability are not met.  

The preponderance of the evidence establishes that the Veteran is 
not entitled to an evaluation in excess of 20 percent under DC 
5258, and that the Veteran is not entitled to a separate, 
compensable evaluation under any other Diagnostic Code.  The 
appeal for an increased initial evaluation may be granted to the 
extent of an increase from 10 percent to 20 percent in the 
Veteran's disability compensation, but no higher compensation is 
warranted. 

B.  Left knee

On VA examination conducted in January 2010, the Veteran reported 
that left knee disability limited his ability to walk, kneel and 
stand in a static position for a prolonged time.  The examiner 
stated that there was no deformity, instability, dislocation, or 
subluxation.  The Veteran reported locking episodes one to three 
times per month.  The examiner found no objective signs of 
instability.  The Veteran had an abnormal shoe wear pattern, 
antalgic gait, and subpatellar tenderness.  He reported 
intermittent use of a brace.  Objectively, there was decreased 
speed of motion of the left knee, and weakness.  Range of motion 
was from 0 degrees of extension to 120 degrees of flexion.  The 
examiner found that there was no additional limitation of flexion 
to less than 120 degrees with repetitive motion.  The examiner 
noted the October 2008 MRI examination of the left knee, which 
disclosed that there was no meniscus or ligament abnormality.  
The examiner assigned a diagnosis of mild chondromalacia patella.  

The Veteran does not meet any criterion for an evaluation in 
excess of 10 percent for left knee disability.  Although the 
October 2008 radiologic examination disclosed slight degenerative 
disease in the left knee joint, the 10 percent evaluation 
assigned under DC 5019, by analogy to DC 5003, encompasses that 
finding.  The 10 percent evaluation also encompasses the 
Veteran's limitation of motion to 120 degrees.  The Board 
acknowledges that the examiner did not state where the Veteran's 
pain started during the range of motion.  However, a 20 percent 
evaluation, the next higher schedular evaluation for limitation 
of flexion, requires limitation of motion of the knee to 30 
degrees.  The objective evidence establishes that, even after 
repetitive motion, the Veteran is able to flex the left knee to 
120 degrees.  There is no evidence that the Veteran has left knee 
pain analogous to limitation to 30 degrees of flexion.  As such, 
a 10 percent evaluation is the maximum schedular evaluation for 
left knee disability under DC 5019, by analogy to DC 5003.  

Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation 
of semilunar cartilage), 5263 (genu recurvatum), 5270 (ankylosis 
of the ankle), 5272 (ankylosis of the subastralgar or tarsal 
joint), 5273 (malunion of the os calcis or astralgus), and 5274 
(astragalectomy) are not applicable as no medical provider has 
assigned a diagnosis which may be evaluated under any of these 
diagnostic codes.  Therefore, because the medical evidence 
reveals that the Veteran retains significant range of motion of 
the left knee and ankle, thus demonstrating no ankylosis, has no 
abnormality of any left semilunar cartilage of the knee, and no 
objective evidence of instability, a rating higher than 10 
percent must be and is denied.  There is no evidence to suggest 
the need for staged ratings.

The Board must consider whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Board finds that the schedular rating criteria 
reasonably describe the Veteran's left knee disability level and 
symptomatology, manifested by objective noncompensable limitation 
of motion, pain, fatigability, and moderate, but not severe, 
weakness, and occasional, but infrequent locking or giving way.  
The Board finds it particularly persuasive that the Veteran has 
been able to complete two additional periods of active service, 
despite his left knee disability, and has apparently returned to 
his full-time civilian employment as a policemen.  The Veteran 
specifically stated that he had lost two weeks of time from work 
in the past 12-month period; he did not indicate how much of the 
time lost from work was attributable to left knee disability.  
Even if the entirety of the loss of two weeks from work was due 
to left knee disability, the record establishes that the criteria 
for referral for extraschedular consideration on the basis of 
left knee disability are not met.  

The preponderance of the evidence establishes that the Veteran is 
not entitled to an evaluation in excess of 10 percent for left 
knee disability under DC 5019, and establishes that the Veteran 
is not entitled to a separate, compensable evaluation for left 
knee disability under any other Diagnostic Code.  The appeal for 
an increased initial evaluation in excess of 10 percent for left 
knee disability must be denied.  


ORDER

The initial evaluation for right knee disability is increased 
from 10 percent to 20 percent; subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.

The appeal for an initial evaluation in excess of 10 percent for 
bursitis, left knee, is denied.

REMAND

In March 2010, the RO issued a letter which advised the Veteran 
that his claim for service connection for sinusitis would be 
reviewed "for incurrence or aggravation during each period of 
active service, to include your second and third periods of 
active service."  The Board notes that the Board's November 2007 
Remand directed the RO to so advise the Veteran.  

The 2007 Remand also noted that the record before the Board at 
that time did not include service treatment records from the 
Veteran's second period of service (2003 through 2004), and noted 
that the Veteran had again been called to active duty after his 
release from active duty in 2004.  The official records 
associated with the claims files now establish that the Veteran 
had a third period of active duty from October 2006 to May 2008.  

No service treatment records for the Veteran's periods of active 
duty in 2003 through 2004 and from October 2006 to May 2008 are 
associated with the claims files.  The laws governing Veterans' 
benefits require that these service treatment records be reviewed 
prior to adjudication of the claim, as the Board directed the RO 
to notify the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The service treatment records must be obtained, and 
development of the medical evidence, to include consideration of 
those service treatment records, is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the service treatment and clinical 
records from the Veteran's periods of active 
service in January 2003 to April 2004 and October 
2006 to May 2008 from the appropriate agency, 
either through the Puerto Rico National Guard, or 
other reserve component, if the Veteran retuned 
to reserve component service (as the record 
suggests) or from the National Personnel Records 
Center (NPRC), if the Veteran is no longer a 
member of any service department or reserve 
component, or other appropriate records storage 
resource, as directed by the NPRC or by the 
reserve component or service department with 
which the Veteran last served or currently 
serves.  The appeal should not be returned to the 
Board without service treatment records for EACH 
of the Veteran's period of active service.  

2.  After the Veteran's service treatment records 
are associated with the claims files, obtain the 
Veteran's current VA clinical records, from 
January 2010 to the present (contemporaneous 
through the date of the VA examination).

3.  The Veteran should be afforded the 
opportunity to identify or submit private 
clinical records or non-clinical records relevant 
to the claim.  

4.  After the aforementioned development has 
been completed and all records, and/or 
negative response(s), associated with the 
claims folder, afford the Veteran appropriate 
VA examination, to include examination by an 
otorhinolarngologist and/or allergist if 
necessary.  The examiner(s) should review the 
claims folder, and note such review in the claims 
folder.  

The examiner should then address the questions 
below, and provide a clear and complete rationale 
for any provided opinion:

(i).  Is it is at least as likely as not (a 50 
percent or higher degree of probability) that the 
Veteran has current disorder such as sinusitis, 
rhinitis, or allergies, which was first diagnosed 
during a period of active service or was first 
manifested during a period of active service or 
which has been chronic and continuous since a 
period of active service? 

(ii).  If the Veteran has a current disorder 
which, by clear and convincing evidence, pre-
existed a period of active service but was not 
first manifested during a prior period of active 
service, is it at least as likely as not (a 50 
percent or higher degree of probability) that the 
current disorder was aggravated, that is, 
permanently increased in severity beyond the 
expected natural progress of the disorder, during 
a period of active service? 

In providing the requested opinion, the examiner 
should specifically consider and address the 
findings noted on the Veteran's enlistment 
examinations and his separation examinations for 
each period of service, and should discuss the 
Veteran's account of the chronicity of symptoms 
since his service discharge.  

If the examiner is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the examiner should 
identify the relevant testing, records, or other 
information needed to provide the requested 
opinion.   Thereafter, necessary development 
should be completed by the AOJ and the claims 
files returned to the examiner for completion of 
the examination report.

5.  The RO/AMC should thereafter review the 
additional evidence that has been obtained and 
determine whether the benefits sought on appeal 
may now be granted.  If the benefit sought on 
appeal remains denied, the Veteran, and his 
representative, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, this appeal should be returned to this Board for 
further appellate review, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


